Case 1:18-cv-01377-HYJ-PJG ECF No. 54-19 filed 09/30/20 PagelD.807 Page 1of5

EXHIBIT 15
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-19 filed 09/30/20 PagelD.808 Page 2 of 5

 

STATE OF MICHIGAN

IN THE 49th CIRCUIT COURT FOR THE COUNTY OF OSCEOLA

 

UUSI, LLC, and NORMAN RAUTIOLA,

Plaintiffs,

Vv File No. 16-14662-CK

LOREN STIEG, S&S INNOVATIONS CORPORATION,

and TATTLER REUSABLE CANNING LIDS, LLC,

Defendants.

 

JURY TRIAL
VOLUME II OF IV
BEFORE THE HONORABLE SCOTT HILL-KENNEDY, CIRCUIT JUDGE

Reed City, Michigan - Wednesday, October 10, 2018

 

 

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-19 filed 09/30/20 PagelD.809 Page 3 of5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(At 2:48 p.m., Defendants’ Exhibit J is

admitted)

BY MR. WOTILA:

Q

oO F O fF OO FF OO FT CO F CO B

Did you cause to be opened by March 27, a bank account at

Huntington Bank, in Reed City, Michigan, an account under

the name of Tattler Home Products?

I believe so.

And was your name on that account?

Probably.

And was Heather Huber’s name on that account?

Probably.

But, Mr. Stieg’s name wasn’t on the bank account was it?

No, he had nothing to do with Tattler Home Products.

And, yet, they’re selling the lids?

Selling lids, yes.

Thank you.

Definitely selling lids.

Mr. Rautiola, we’ve noted many times the letter sent on

March -- I'm sorry -- May 22, 2014, telling Mr. Stieg not

to come back on the premises, fair enough, May 22nd, 2014?

Yeah, I remember the letter. I think it's right there.
MR. WOTILA: Thank you. I'm going to hand you

what’s already been marked as an exhibit. It's been

marked as Plaintiffs’ Exhibit, your exhibit, Number 4.

THE COURT: Marked and admitted.

 

187

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-19 filed 09/30/20 PagelD.810 Page 4of5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10 2 10 He

@) F oO >

They're not being manufactured -- I'm using the word
manufactured ~- produced under the name of S&S
Innovations, are they?

Ask me the question again, please.

You continue to make the canning lids there at Nartron?
Yes.

And you make them and are producing them under the name of
Tattler Home Products?

Yes.

In 2014, did Tattler Home Products prepare, in the course
of business, any profit or loss statements regarding the
canning lids, Tattler Home Products?

We prepared, at some point, at the request of you, to
declare the sales and profits of that product.

Yes. So, let me go to the question. In 2014, in the
normal course of business, were records -- was any profit
and loss statement produced --

No.

-- regarding Tattler Home Products?

No.

In 2015, were any profit or loss statements prepared at
the Nartron facility for the canning lids made by Tattler
Home Products?

No.

In 2016, were any such documents prepared and kept in the

 

193

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-19 filed 09/30/20 PagelD.811 Page 5of5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

oO F O F 0 FT OO PY oO

happened?

Wait, wait, wait. Just because somebody -- so -- you're
suggesting to your audience that there is one or two
people that are the targets to sell something. And I'm
going to hire two of my own people to sell this target.
And Stieg’s got one target to sell. That’s not how it
works, no.

I didn’t think I said that. Let me go ahead --

You were suggesting that.

-- and explain -- okay.

You're suggesting that either or.

Let me clarify.

Either or.

Please clarify what --

I think you are misleading.

If I was misleading, you have the floor, please clarify
what I mislead you on.

What’s the question?

Didn’t Mr. Stieg come to work and find out that people had
been hired to take his place in sales?

No.

Didn’t you --

There was nobody hired to take his place or his wife’s
place. But there were people hired to secure a purchase

order on behalf of Tattler Home Products. Big difference.

 

267

 
